Title: To James Madison from the Citizens of Clark County, Indiana Territory, 13 April 1813 (Abstract)
From: Clark County, Indiana Territory Citizens
To: Madison, James


13 April 1813. “Whereas our Deligate to Congress have informed us by Circular letter that Congress by a late act, has authorised the Raiseing of four additional Companys of Rangers for the better Protection and Safety of the frontiers of our Territory and that so soon as the respective Companies were filld. and their Officers Elected that a Tender of their Services should be made to your Excellency through the Executive authority of this Territory In Persuance of the above, a full Company of able Bodied Respectable Citizens of this County Enroled themselves Elected their officers And Tendered their Services to Gnl. John Gibson the Preasent Acting Governor by The Officers Elected at a time when three Companies only were filld. and Organised in persuance of a promise made to a Gentleman of Kentucky who is at this time makeing an attempt to raise a Company and when it will, if ever be Completed Is unknown to us the Company from our County though Complete were rejected in Consequence of the said promise by Gnl: John Gibson.

“We therefore pray that your Excellency would take into Consideration the Serious Evil that will be produced by leaveing our frontiers at this Season of the year, unprotected as also the disadvantages that will arise as many of the Company have Exhausted their Capitol by Equiping themselves to Serve their Country and also the advantages that will arise from haveing persons placed on Our frontirs who have an Interest in Defending the same.”
